Citation Nr: 0807311	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  06-14 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for prostatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






INTRODUCTION

The veteran served on active military duty from September 
1960 to September 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Huntington, West Virginia.  In pertinent part, the Huntington 
RO determined that new and material evidence sufficient to 
reopen a previously denied claim for service connection for 
prostatitis had not been received.  Several days later in the 
same month, the RO in Atlanta, Georgia notified the veteran 
of the decision.  Due to the location of the veteran's 
residence, his appeal remains under the jurisdiction of the 
Atlanta RO.  


FINDINGS OF FACT

1.  In August 1979, the Board denied service connection for 
prostatitis.  

2.  The evidence received since the Board's August 1979 
decision is not new and material and does not raise a 
reasonable possibility of substantiating the claim for 
service connection for prostatitis.  


CONCLUSIONS OF LAW

1.  The Board's August 1979 decision that denied service 
connection for prostatitis is final.  38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 20.1100 (2007).   
 
2.  The evidence received since the Board's August 1979 
determination is not new and material, and the claim for 
service connection for prostatitis is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

During the pendency of the current appeal, and specifically 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. at 488.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In a January 2004 letter in the present case, the RO 
acknowledged the prior denial of service connection for 
prostatitis and notified the veteran that "new and 
material" evidence was necessary to reopen that issue.  The 
RO explained to the veteran that the necessary evidence must 
demonstrate that his prostatitis was incurred in or 
aggravated by (e.g., related to) his active military service, 
as such evidence was not present at the time of the prior 
final decision.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

Additionally, the January 2004 letter notified the veteran 
that VA would make reasonable efforts to help him obtain 
necessary evidence with regard to this issue but that he must 
provide enough information so that the agency could request 
the relevant records.  In addition, the letter informed the 
veteran of his opportunity to submit "additional information 
and evidence" and "any other evidence or information that . 
. . [he thought would] support . . . [his] claim."  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II) and VAOPGCPREC 1-2004 (February 24, 2004).  
See also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

A March 2006 letter informed the veteran of the type of 
evidence necessary to establish the degree of disability 
(element #4) and an effective date (element #5).  See 
Dingess/Hartman, 19 Vet. App. at 488.  In any event, however, 
as will be discussed in the following decision, the Board 
finds that the evidence of record does not support a grant of 
the veteran's new and material claim.  The question of 
entitlement to service connection for prostatitis will, 
therefore, not be addressed, and no rating or effective date 
will be assigned.  Thus, the Board finds that there can be no 
possibility of any prejudice to the veteran in proceeding 
with the issuance of a final decision of the new and material 
claim adjudicated in this decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  

The Court has also held that VCAA notice should be provided 
to a claimant before the initial unfavorable decision on the 
claim by the agency of original jurisdiction (AOJ).  
Pelegrini II.  See also VAOPGCPREC 7-2004 (July 16, 2004) and 
Mayfield v. Nicholson, 444 F.3d at 1333.  In the present 
case, the RO provided the veteran with an adequate VCAA 
notification letter in January 2004 and a supplemental notice 
in March 2006.  Clearly, only the January 2004 letter was 
issued to the veteran prior to the initial denial of his new 
and material claim in May 2004.  In any event, the veteran 
was "provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, in 
August 2006, the new and material issue was readjudicated, 
and a supplemental statement of the case (SSOC) was issued.  
Consequently, the Board finds that nothing about the evidence 
or any response to the RO's notification suggests that the 
new and material claim adjudicated in this decision must be 
re-adjudicated ab initio to satisfy the requirements of the 
VCAA.  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the service 
connection claims adjudicated in this decision.  All relevant 
treatment records adequately identified by the veteran have 
been obtained and associated with his claims folder.  

The veteran has not been accorded a VA examination relevant 
to his prostatitis claim.  In a January 2007 statement, the 
veteran's representative asserted that, because the service 
medical records reflect treatment for prostatitis in 1963 and 
a March 2004 post-service VA outpatient treatment report 
notes the veteran's history of chronic prostatitis, he should 
be accorded an appropriate VA examination.  As the Board will 
discuss in the following decision, however, the March 2004 
notation of the veteran's history of chronic prostatitis was 
simply an acknowledgement of past treatment that he had 
received for this disorder.  Significantly, the additional 
post-service medical records received since the prior denial 
of service connection for prostatitis in August 1979 simply 
reflect treatment for various genitourinary conditions other 
than prostatitis.  Without evidence of currently diagnosed 
prostatitis, the Board concludes that a remand to accord the 
veteran a pertinent VA examination is not necessary.  VA's 
duty to assist is not invoked where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 U.S.C.A. § 5103A(a)(2); 
Charles v. Principi, 16 Vet. App. 370 (2002) & McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the new and material issue adjudicated in 
this decision.  Under the circumstances of this case, 
additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See, Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (which holds that 
strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case and 
that such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran).  See also, Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (which holds that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Importantly, the veteran has pointed to no other pertinent 
evidence which has not been obtained.  In fact, in August 
2006, he stated that he had no further evidence to submit.  
Consequently, the Board will proceed to adjudicate the 
following new and material issue on appeal, based upon the 
evidence currently of record.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2007); Pelegrini II; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

At the time of the August 1979 decision, service medical 
records reflected treatment for prostatitis in September 
1963.  The August 1964 separation examination demonstrated no 
complications or sequelae from (or difficulty since) this one 
episode.  After service, the veteran was treated for 
prostatitis in April 1970 and subsequently between October 
1971 and January 1972.  In April 1976, he was found to be 
"doing well with no significant problems."  At an October 
1978 VA examination, the examiner noted the veteran's history 
of treatment for prostatitis in service and for three or four 
similar episodes of acute prostatitis manifested by back 
pain, some dysuria, and hesitancy after discharge from 
service.  The examiner diagnosed low-grade chronic 
prostatitis despite an essentially negative physical 
examination that had demonstrated a normal-sized but somewhat 
soft prostate.  With no competent evidence of chronic 
prostatitis associated with the veteran's active military 
duty, the Board denied service connection for such a 
disorder.  The Board's decision is final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2007).  

In June 1997, the veteran attempted to reopen his previously 
denied claim for service connection for prostatitis.  In a 
letter dated in the following month, the RO notified him of 
the type of evidence necessary to reopen his claim.  Because 
the veteran failed to respond to the RO's request, the 
agency, in January 1998, declined to reopen his claim.  

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2007).  The regulation regarding new and material evidence 
has been amended.  See 38 C.F.R. § 3.156(a) (2007).  The 
amendment to 38 C.F.R. § 3.156(a) applies only to claims to 
reopen finally decided issues which were received on or after 
August 29, 2001.  In the present case, the veteran's current 
request to reopen his claim for service connection for 
prostatitis was filed in October 2003.  Therefore, the 
amended version of the regulation applies.  

According to the revised standard, new evidence is defined as 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  See 
also Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In 
deciding the issue of whether newly received evidence is 
"new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 
(1992).  

At the time of the August 1979 Board decision, there was no 
competent evidence of diagnosed prostatitis associated with 
the veteran's active military duty.  Additional evidence 
received since that earlier decision reflects treatment for 
various genitourinary disorders other than prostatitis-
including benign prostatic hypertrophy with voiding 
dysfunction; impotence; nocturia; spermatocele; lower urinary 
tract symptoms; post voiding residuals; status post bilateral 
hydrocele with post-operative pain, swelling, and drainage; 
as well as benign prostate hyperplasia.  The March 2004 VA 
outpatient treatment report's notation of the veteran's 
history of chronic prostatitis without a current diagnosis of 
such a disorder clearly, therefore, refers to past episodes 
of treatment for such a condition (such as those which were 
considered by the Board at the time of its August 1979 
decision).  

In lay statements received in May 2006, witnesses attest to 
the veteran's post-service urinary frequency problems and 
associate these symptoms with his "prostate problems."  As 
the Board has discussed in this decision, the additional 
medical records received since the August 1979 decision 
document the veteran's urinary frequency problems.  Further, 
to the extent that the witnesses associate these symptoms 
with the veteran's "prostate problems," the Board finds 
such statements not probative of the question of whether the 
veteran currently has chronic prostatitis associated with his 
active military duty.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Because the additional evidence received after the Board's 
August 1979 decision does not reflect a competent diagnosis 
of prostatitis that is associated with the veteran's active 
service, such evidence is not probative and does not raise a 
reasonable possibility of substantiating the claim for 
service connection for this disorder.  This additional 
evidence is, therefore, not new and material, as contemplated 
by the pertinent law and regulations, and cannot serve as a 
basis to reopen the veteran's claim for service connection 
for prostatitis.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2007).  


ORDER

New and material evidence sufficient to reopen the previously 
denied claim for service connection for prostatitis not 
having been received, the appeal is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


